CLAY, Circuit Judge,
concurring.
The majority is correct in its conclusion that Plaintiffs’ state law breach of contract claims seeking to recover certain “transition benefits” allegedly promised to Plaintiffs by Defendant Allegiance Healthcare Corporation, and relied upon by Plaintiffs in deciding to terminate their employment with Baxter International, Inc., are preempted by the Employment Retirement Security Act of 1974, (“ERISA”), 29 U.S.C. § 1001 et seq. In addition, the majority is correct in its holding that Plaintiffs’ claims for the unpaid transition *613benefits fail as a matter of law under ERISA inasmuch as the plan documents do not provide for the benefits in question. Therefore, I fully concur in the majority opinion; however, I write separately at this time to reinforce the basis upon which the majority holding rests.
Based on the legal theory upon which Plaintiffs’ sought to recover the transition benefits in this case, breach of contract, it is factually undisputed that the plan documents do not provide for the these benefits and that, as a result, recovery is precluded under ERISA. However, pursuant to this Court’s recent decision in James v. Pirelli Armstrong Tire Co., 305 F.3d 439 (6th Cir.2002), had Plaintiffs proceeded under a breach of fiduciary duty theory, an open question may have remained as to whether Defendant, on its own initiative, provided materially false or inaccurate information regarding future benefits under the plan upon which Plaintiffs relied to their detriment.
As the case of In re Unisys Corp., 57 F.3d 1255 (3d Cir.1995) instructs the Third Circuit that a reservation of rights provision cannot protect an employer from liability for a breach of fiduciary duty claim under ERISA when the employer deliberately fosters a belief that retirement benefits are for life, Pirelli now instructs this Court that when an employer, on its own initiative, provides materially false or inaccurate information to employees as to the future benefits of a plan, and the employees rely upon that information to their detriment, the employer fails to uphold its fiduciary duty to act solely in the best interests of the plan participants under ERISA. See Pirelli, 305 F.3d at 455 (“Thus, with respect to the situation presented when an employer on its own initiative disseminates false and misleading information about a benefit plan, the position of the Sixth Circuit is aligned with that of the Third Circuit in Unisys.”). In the matter before us today, the factual allegations appear to indicate, via the slide show and printed bulletins presented to Plaintiffs by Defendants as well as via Plaintiffs’ own testimony, that a question may have remained to support a breach of fiduciary claim under ERISA as set forth in Pirelli. See id. at 449-55.
With that said, however, it should be emphasized that this case fails under the legal theory upon which it was pleaded, breach of contract, and this concurrence is not to address the potential merits of any other legal theory upon which this case may have been brought.
I therefore respectfully concur in full in the majority opinion.